Citation Nr: 1524755	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-44 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation benefits in the amount of $12,129.67, to include the issue of whether the request for waiver was received in a timely manner.  



REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 28, 1970 to December 17, 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 determination of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of recovery of an overpayment of disability compensation benefits in the amount of $12,129.67, on the basis that the request for waiver of the overpayment was not received in a timely manner.  The Milwaukee, Wisconsin RO is currently handling the appeal.

The issue of waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $12,129.67, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The initial letter notifying the Veteran of an overpayment of VA disability compensation benefits in the amount of $12,129.67 was mailed to him at his home address on April 6, 2009; it is not shown to have been mailed to him at his address in prison, where VA had information that he was incarcerated in April 2009, and the record as it now exists does not reflect a date that proper notice was sent to him at prison advising him of the existence of the overpayment and the time frame in which to request waiver of its recovery. 

2.  In the absence of evidence to the contrary, the Veteran's request for waiver of the $12,129.67 overpayment at issue, as purportedly received by VA on March 22, 2010, is considered to have been timely filed. 



CONCLUSION OF LAW

The Veteran's request for waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $12,129.67 was timely filed.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In the present case, no VCAA notice was sent to the Veteran.  Notwithstanding the requirements of the VCAA, the provisions of Chapter 53 of Title 38 of the United States Code govern claims for waiver of recovery of a debt owed to VA.  This statute contains its own specific notice and duty to assist provisions.  The provisions of the VCAA, 38 U.S.C.A. §5100 et seq., are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002) (the duties specified in the VCAA are not applicable to requests for a waiver of overpayment).  In any event, to the extent that the decision herein is favorable to the Veteran, any further discussion of notice and duty to assist requirements are unnecessary.  

II. Merits of Claim

The threshold question to be answered in this case is whether the Veteran filed a timely request for waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $12,129.67. 

Under the applicable criteria, a request for waiver of an indebtedness under this section shall only be considered:  (1) if it is made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the VA to the debtor, or (2) except as otherwise provided herein, if it is made within 180 days following the date of a notice of indebtedness issued on or after April 1, 1983, by the VA to the debtor.  The 180 day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee on Waivers and Compromises that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b).  See also 38 U.S.C.A. § 5302(a). 

Here, a notice of overpayment of VA disability compensation benefits in the amount of $12,129.67 was mailed to the Veteran on April 6, 2009 from VA's Debt Management Center (DMC), located in St. Paul, Minnesota.  Attached to this notice was information regarding the Veteran's rights to request waiver of the debt within 180 days.  Of particular note is that the letter was mailed to the Veteran at his home address, yet at that time VA had knowledge that the Veteran was not then residing at his home address.  A March 2009 Report of Contact form reflects that the RO contacted a state penal facility for information concerning the Veteran, and was informed that the Veteran was sentenced in August 2008 for a felony conviction and would be incarcerated at that facility for at least nine years.  Although the RO had knowledge of the Veteran's whereabouts, the RO's subsequent letter to the Veteran in March 2009, informing him of a reduction of his disability compensation on the basis of his incarceration for a felony conviction, was sent to the Veteran's home address.  Likewise, the DMC sent the initial notification of an overpayment of disability compensation in the amount of $12,129.67 to the Veteran at his home address on April 6, 2009.  Neither letter was subsequently returned as undeliverable.  Nevertheless, for reasons beyond his control, it is apparent that he never received the letters in a timely manner.  

According to documents in the file, the RO received from the Veteran a request for waiver of recovery of the $12,129.67 overpayment at issue on March 22, 2010.  However, the Veteran's file, including both paper and electronic records, does not contain the actual waiver request.  In any case, by decision in April 2010, the St. Paul RO's Committee on Waivers and Compromises denied the Veteran's request for waiver of recovery of the $12,129.67 overpayment because his request was not received within the requisite 180 days following the notification of indebtedness in April 2009.  Notably, the notice of the Committee's decision was sent to the Veteran at his prison address in April 2010.  Thereafter, the Veteran filed a timely notice of disagreement with the RO's determination in May 2010, as well as a timely substantive appeal statement in November 2010 after receipt of a statement of the case from the RO.  In his statements, he asserted that he was placed in the county jail in May 2008 and remained imprisoned from that time.  He appeared to argue that the reason he did not file a waiver request in a timely manner was because he did not receive the RO's letters informing him of the reduction in his disability compensation benefits and of the resulting overpayment in the amount of $12,129.67 - which were sent to his 2008 address - until March 4, 2010.  He stated that after receiving the letters, he immediately responded by mailing completed forms to the DMC.  Given that his request for waiver was reportedly received on March 22, 2010, and that his subsequent actions show that he was diligent about responding in a timely manner to VA determinations, the Veteran's statements regarding when he received the notice of the overpayment appear credible.

A timely request for waiver of recovery of the overpayment of $12,129.67 would have to have been received by the RO within 180 days from April 6, 2009, assuming that the letter from VA's DMC in St. Paul, containing information regarding the amount of the overpayment and the steps needed for requesting a waiver of its recovery, was properly mailed.  The Veteran maintains that he did not receive the notice until March 2010 at the prison, and as earlier discussed the evidence tends to support his claim.  The evidence demonstrates that the April 6, 2009 letter, to which the Committee on Waivers relied exclusively in making its decision, was not mailed to him at the prison, where VA had knowledge that he resided by then, but was instead mailed to his former residence (i.e., his home address).  Although the notice of overpayment in April 2009 was not returned to the RO as undeliverable, there is persuasive evidence that its eventual delivery to the Veteran was delayed by circumstances beyond his control.  The Board observes that the record does not show when actual notice of the overpayment was provided to the Veteran, but he appears to assert that he did not receive VA's April 2009 correspondence until March 2010; nothing in the record demonstrates otherwise.  Certainly, there is no evidence to show any VA correspondence was actually addressed to him at his prison address until after the Committee on Waivers had made its decision in April 2010.  Given the foregoing, the date of the event triggering the start of the 180-day period to request waiver remains unknown, and on the basis of the facts shown by the record presented for appellate review, the timeliness of the Veteran's waiver request must be conceded.  To that extent, alone, the appeal is allowed.  


ORDER

A timely claim for waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $12,129.67 was received, and to this extent, the appeal is granted.


REMAND

Given the Board's decision on the timeliness issue regarding the Veteran's request for waiver of recovery of a $12,129.67 overpayment of disability compensation benefits, the RO's Committee on Waivers and Compromises must now consider the merits of the waiver request considering the facts of the case.  Prior to doing so, additional development is deemed necessary.  The RO should associate missing evidence in the claims file, namely, the Veteran's request for waiver of recovery of the overpayment, which was reportedly received in March 2010, along with any accompanying forms such as a financial status report.  The RO should also request the Veteran to submit an updated financial status report, as there is no report of record at this time.  Thereafter, the RO should adjudicate the claim for waiver of recovery of the debt.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's request for waiver of recovery of the $12,129.67 overpayment of VA disability compensation benefits, purportedly received on March 22, 2010, and any accompanying forms such as a financial status report.  All attempts to secure these records must be documented in the claims file.  

2.  Request the Veteran to submit an updated financial status report, VA Form 5655.  

3.  After completion of the foregoing, adjudicate the claim of whether the Veteran is entitled to a waiver of recovery of an overpayment of VA disability compensation benefits in the amount of $12,129.67, either in whole or in part, based on a review of the entire evidentiary record.  If the decision remains adverse to the Veteran, the RO should provide him and his representative with a supplemental statement of the case as to the waiver issue, outlining all applicable facts and governing legal authority, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


